Citation Nr: 0914408	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-12 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
Veteran for the purpose of Department of Veterans Affairs 
death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to June 
1983.  He died in December 2004.  The appellant and Veteran 
were married, but separated, at the time of his death.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in May 1979.

2.  The Veteran and appellant separated in May 1986.  

3.  The Veteran and the appellant did not live together 
continuously in the years prior to his death and their 
separation is not shown to have been due to the misconduct 
of, or procured by, the Veteran without the fault of the 
spouse.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving 
spouse of the Veteran for the purpose of VA death benefits 
have not been met.  38 U.S.C.A. §§ 101, 103 (West 2002); 38 
C.F.R. §§ 3.1, 3.5, 3.50, 3.206 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA law provides for dependency and indemnity compensation to 
a veteran's surviving spouse, child, or parent because of a 
service-connected death occurring after December 31, 1956. 38 
U.S.C.A. § 101(14); 38 C.F.R. § 3.5.  Dependency and 
indemnity compensation may be paid to a surviving spouse of a 
veteran who died on or after January 1, 1957, and who was 
married to the veteran (1) before the expiration of 15 years 
after the termination of the period of service in which the 
injury of disease causing death was incurred or aggravated, 
(2) for one year or more prior to the veteran's death, (3) 
for any period of time if a child was born of the marriage or 
was born to them before the marriage.  38 C.F.R. § 3.54.

A recognized marriage for VA purposes is defined as one which 
is valid under the law of the place where the parties resided 
at the time of marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  38 
U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

The term "spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 U.S.C.A. 
§ 103(c); 38 C.F.R. § 3.1(j), which means a marriage valid 
under the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  See 38 
C.F.R. § 3.50(a).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death, 
except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse, and who has not remarried or, in cases not 
involving remarriage, has not, since the death of the 
veteran, lived with another person and held himself or 
herself out openly to the public to be the spouse of such 
other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).


The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b).

One claiming to be the spouse of a veteran had the burden to 
come forward with preponderating evidence of a valid marriage 
under the laws of the appropriate jurisdiction.  Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.


In this case, the evidence shows that the Veteran and 
appellant were legally married in May 1979.  In May 1986, the 
Veteran submitted a statement regarding dependency benefits 
stating that he and the appellant were separated as of May 1, 
1986.  In a June 11, 1986 letter to the Veteran, VA 
acknowledged the separation.  In an application for benefits 
submitted in June 2003, the Veteran indicated that he was 
married to the appellant, but they did not live together.  He 
stated for the reason why they were not living together was 
that they "went separate ways."  He reported that he did 
not know where the appellant lived.  On the Veteran's death 
certificate, the appellant was named as his surviving spouse.  

In her application for death benefits, the appellant stated 
that she and the Veteran had no children together and they 
lived continuously together from May 1979 to September 1987.  
The appellant explained in correspondence of record that the 
cause of their separation was due to personal problems with 
the Veteran's step-father, but they were never divorced and 
were still friends until his death.  

Based upon the evidence of record, the Board finds the 
Veteran and the appellant remained legally married, but did 
not live together continuously in the years prior to his 
death.  Their separation is not shown to have been due to the 
misconduct of, or procured by, the Veteran without the fault 
of the spouse.  The persuasive evidence in this case shows 
they initially separated in 1986 apparently for problems the 
appellant had with the Veteran's step-father.  There is no 
indication of record, nor does the appellant contend, that 
they ever attempted to live together after May 1986.  In 
fact, the appellant herself specifically stated in several 
statements that she and the Veteran had not lived together 
since September 1987.  The Board finds that the evidence of 
record clearly shows that the continuity of their 
cohabitation was broken in May 1986, the date that the 
Veteran stated in his letter regarding dependency benefits, 
and the appellant never physically cohabitated with the 
Veteran after May 1986.  Therefore, the claim for entitlement 
to recognition as the surviving spouse of the Veteran for VA 
death benefits must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

The statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  As explained above, the appellant fails to meet the 
definition of "surviving spouse" for the purpose of legal 
entitlement to VA death benefits, and as such, further 
development of the factual evidence by VA would not 
substantiate the appellant's claim.  See 38 C.F.R. § 
3.159(d). 

ORDER

Entitlement to recognition as the surviving spouse of the 
Veteran for the purpose of VA death benefits is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


